Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 11-13, 15-17, 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US PG Pub 2014/0367184).
[Claim 11] Regarding claim 11, Matsuda discloses an apparatus, comprising: battery housing (23) arranged at a vehicle-longitudinal front side of a drive apparatus (5) which transmits drive power to a rear wheel shaft of a vehicle (See FIG 2) wherein the battery housing encloses a battery (21) for supplying electricity to the drive apparatus (See FIG 2); wherein the battery housing has an exterior surface (See FIG 2)  including an air guide surface (The top of the housing has a planar surface that leads to an air intake 

    PNG
    media_image1.png
    797
    582
    media_image1.png
    Greyscale


[Claim 12] Regarding claim 12, Matsuda discloses an apparatus, comprising: battery housing (23) arranged at a vehicle-longitudinal front side of a drive apparatus (5) which transmits drive power to a rear wheel shaft of a vehicle(See FIG 2) wherein the battery housing encloses a battery (21 for supplying electricity to the drive apparatus (See FIG 2); wherein the battery housing has an exterior surface including an air guide surface (The top of the housing has a planar surface that leads to an air intake 36) configured to have a tangential plane crossing the drive apparatus (See annotated FIG 1 below, showing a plane from the air intake area toward the motor).

    PNG
    media_image2.png
    806
    627
    media_image2.png
    Greyscale

[Claim 13] Regarding claim 13, Matsuda discloses the apparatus according to claim 12, wherein the tangential plane crossing the drive apparatus guides airflow produced by the vehicle when moving to the drive apparatus (Intake 36 draws air forms a plurality of directions when moving).
[Claims 15 and 22] Regarding claims 15 and 22, Matsuda discloses the apparatus according to claim 11, Matsuda discloses wherein the air guide surface includes a flat surface or a curved surface (The housing is flat in the rear and has a curved intake neck). 
[Claims 16 and 23] Regarding claims 16 and 23, Matsuda discloses the apparatus according to claim 11, Matsuda discloses wherein the battery housing has the air guide surface in a vehicle-longitudinal rear end portion (See FIG 2). 
[Claims 17 and 24] Regarding claims 17 and 24, Matsuda discloses the apparatus according to claim 11, Matsuda discloses wherein the air guide surface includes at least a first air guide surface (The housing is flat in the rear and has a curved intake neck) and a second air guide surface (The housing is flat in the rear and has a curved intake neck) and wherein the first and the second air guide surfaces each are a flat surface or a curved surface(The housing is flat in the rear and has a curved intake neck).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US PG Pub 2014/0367184).
 [Claims 19 and 26] Regarding claims 19 and 26, Matsuda discloses the apparatus according to claim 11, wherein the air guide surface forms an external angle less than 45° with an adjacent surface of the battery housing (The air intake opening 36 appears to meet the battery housing surface at about 90 degrees. Regarding changes in shape, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Here, modifying the angle of the intake and housing would have obvious to one of ordinary .
Claims 14, 20-21, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US PG Pub 2014/0367184) in view of Minami (US 4,793,293).
[Claims 14 20-21 and 27] Regarding claims 14, 20-21, 27, Matsuda discloses an apparatus according to claim 11.
-However it fails to disclose wherein the air guide surface is provided on at least a vehicle height-wise bottom surface of the battery housing and/or a vehicle widthwise-side surface of the battery housing.
-Nevertheless, Minami teaches a side surface air cooling intake 38 suitable for integration on a battery housing.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Matsuda to have a side cooling air intake as taught by Minami in order to allow Matsuda to have a direct RAM inlet in the vehicle travel direction to increase battery cooling and longevity.

    PNG
    media_image3.png
    804
    608
    media_image3.png
    Greyscale



Allowable Subject Matter
1,	Claims 18 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Matsuda (US PG Pub 2014/0367184) represents the most similar air cooling structure as claimed by Applicant. However, the prior art of record and Matsuda fail to disclose or suggest the air guide surface that forms an obtuse internal angle with an adjacent surface of the battery housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614